Order of disposition, Family Court, New York County (Mary Bednar, J.), entered on or about August 9, 2001, which adjudicated appellant a juvenile delinquent, upon his admission that he had committed an act which, if committed by an adult, would constitute the crime of resisting arrest, and conditionally discharged him for a period of 12 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to dismiss the petition made on the ground that he was denied his constitutional right to a speedy trial (see Matter of Benjamin L., 92 NY2d 660). The presentment agency presented a sufficient excuse for its seven-month delay in filing the petition, given its reasonably diligent efforts to secure a supporting affidavit from the non-English speaking, reluctant civilian victim. Moreover, the delay did not undermine the rehabilitative goal of this proceeding and appellant was not prejudiced in any manner. Concur — Williams, P.J., Nardelli, Mazzarelli, Marlow and Gonzalez, JJ.